Citation Nr: 1123250	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-04 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for degenerative arthritis of the lumbar spine.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with multiple disabilities of the lumbar spine, including degenerative joint disease (DJD) and degenerative disc disease (DDD).  He claims that a current lumbar spine disability is related to a fall on his lower back while on board the U.S.S. George Philip, FFG-12 in 1992.  He also indicated that he was evaluated at the Long Beach Naval Hospital and Long Beach Naval Clinic, both now closed for many years, when he returned to shore later that year.  The Veteran also indicated that he received back treatment at Hanscom Air Force Base several years later.

The RO attempted to obtain the Hanscom Air Force Base records from the period January 196 to December 1997, but was unsuccessful, and prepared a May 2010 Formal Finding of Unavailability of Federal Records (Service Treatment Records).  The RO did not make a finding regarding the Long Beach Naval Hospital and Clinic records, which according to the Veteran took place during service and would therefore have been considered service treatment records.

Under the VCAA, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the "may be associated with" standard, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

The Veteran indicated that he experienced significant pain at the time of his back injury, and the doctor at the Long Beach Naval clinic told him that he might have problems with his lower back later in life, but that he was young and resilient.  The Veteran also indicated that his back continued to bother him on and off during the remainder of service and ever since, but that he was too proud to indicate any back problems at separation.

The Veteran's service records, in particular an abstract of service and medical history, reflect that he was stationed on board the U.S.S. George Philip from January to March 1992 and then returned to Long Beach Naval station for the remainder of that year and until separation from service.

The above evidence reflects that the Veteran's statements are more than conclusory generalized lay statements suggesting a nexus between a current disability and service.  He has described a specific low back injury consistent with the circumstances of his service, and continuity of symptomatology, as well as reporting a contemporaneous diagnosis.  Consequently, the Veteran has met his burden of establishing that he has a current disability that may be associated with service, and he is entitled to a VA examination as to the etiology of any current low back disability.

In addition, the RO should consider whether a request for records of treatment at the Long Beach Naval Hospital and Clinic is warranted, even though these facilities have closed since the Veteran's claimed treatment there between March and December 1992.  If the RO determines that any attempt to obtain these service treatment records would be futile, it should prepare a memorandum for the file so indicating.  See 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Consider whether to seek records of treatment of the Veteran at the Long Beach, California Naval Hospital and Clinic.  If it is determined that it would be futile to attempt to obtain these records, prepare a memorandum for the file so indicating.

2.  Schedule the Veteran for a VA examination as to the etiology of any lumbar spine disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify each current disability of the lumbar spine.  Then, as to any identified disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to service, to include the low back injury described by the Veteran.

With regard to the in-service low back injury described by the Veteran, the examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. 

A complete rationale should accompany any opinion provided.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


